Citation Nr: 1036159	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-07 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to an effective date prior to December 4, 2007, 
for the grant of death pension benefits.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1945 to November 
1964.  He died in August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2008, a statement of the 
case was issued in January 2009, and a substantive appeal was 
received in February 2009.

The RO had originally found in April 2008 that the effective date 
for the grant of death pension benefits should be December 20, 
2007, the date of a formal claim for VA death pension benefits.  
However, in January 2009, it changed that date to December 4, 
2007, the date an informal claim for death pension benefits was 
received.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2003 from cardiorespiratory arrest 
due to hemorrhagic cerebrovascular accident.

2.  Service connection was not in effect for any disability 
during the Veteran's lifetime.

3.  The Veteran's death was not proximately due to or the result 
of a service-connected disability.

4.  The Veteran died in August 2003 and the appellant filed her 
original claim for death pension benefits on December 4, 2007.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2009).

2.  An effective date prior to December 4, 2007 for the award of 
death pension benefits is not warranted.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2008.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding effective dates, as is required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the RO 
sent the appellant a January 2010 correspondence that fully 
complied with Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records and the Veteran's death 
certificate; assisted the appellant in obtaining evidence; and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



Cause of death claim

The appellant has appealed the RO's April 2008 decision denying 
service connection for the cause of the Veteran's death.  During 
the Veteran's lifetime, he did not file any claims for 
compensation.  The appellant claimed service connection for the 
cause of the Veteran's death in December 2007, and has argued 
that the Veteran's death was due to diseases incurred in the line 
of duty, and that it was due to Agent Orange exposure, and that 
the Veteran set foot in Vietnam.  She asserts that application of 
38 C.F.R. § 3.303 should result in an allowance of her claim.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  For a service- connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

38 C.F.R. § 3.307(a)(6)(iii) provides that a Veteran who served 
in the Republic of Vietnam during the period beginning on January 
9, 1962 and ending on May 7, 1975 shall be presumed to have been 
exposed during such service to Agent Orange.

38 C.F.R. § 3.309 (e) Disease associated with exposure to certain 
herbicide agents.  If a Veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of § 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
 
Chloracne or other acneform disease consistent with chloracne; 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes); Hodgkin's disease; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).

NOTE 1: The term "soft-tissue sarcoma" includes the following: 
Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant 
fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular and 
epithelioid malignant schwannomas; Malignant mesenchymoma; 
Malignant granular cell tumor; Alveolar soft part sarcoma; 
Epithelioid sarcoma; Clear cell sarcoma of tendons and 
aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and 
infantile fibrosarcoma; Malignant ganglioneuroma. 
 
NOTE 2: For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide agent 
and resolves within two years of the date of onset.  

As reflected above, the Veteran died in August 2003, more than 39 
years after separation from service.  His death certificate 
indicates that the cause of his death was cardiorespiratory 
arrest due to hemorrhagic cerebrovascular accident.  

Service personnel records are contained in the claims folder and 
do not show that the Veteran served in the Republic of Vietnam 
during the Vietnam Era.  Also, the service department indicated 
in February 2008 that there was no evidence in the Veteran's file 
to show that he served in Vietnam.  

The Veteran's service treatment records are available.  They do 
not show service in Vietnam or treatment for or diagnosis of 
cerebrovascular accident or that there was any vascular disease 
or injury in service.  On service discharge examination in 
November 1964, the Veteran's vascular and neurologic systems were 
normal.  

The first indication of record of cerebrovascular accident is the 
Veteran's August 2003 death certificate, which was dated more 
than 39 years after service.  

The evidence does not show that cerebrovascular disease or 
accident was manifest in service or to a degree of 10 percent 
within one year of service discharge, or that the Veteran's fatal 
cerebrovascular accident was related to any incident of service, 
including the claimed Agent Orange exposure.  The first evidence 
of cerebrovascular accident was more than 39 years after service.  
No medical evidence relates it to any incident of service origin.  
Furthermore, no persuasive evidence shows that the Veteran was 
exposed to Agent Orange in service.  The appellant has made a 
mere allegation that he was, without any supporting 
documentation, and the service department records do not support 
service in Vietnam as claimed.  Moreover, cerebrovascular disease 
or accident is not on the list of diseases presumptively 
connected to service in the cases where there has been exposure 
to Agent Orange in service.  In light of the above, service 
connection is not warranted for the cause of the Veteran's death.  
The Board notes that the appellant has asserted that the 
Veteran's death is related to service.  However, as a layperson, 
she is incapable of indicating whether his death is related to 
service.  Medical evidence is required.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 
91, 93 (1993).  She has also cited 38 C.F.R. § 3.303 in support 
of her claim.  However, the evidence does not show incurrence of 
cerebrovascular disease in service or continuity of pertinent 
symptomatology since service.  To the contrary, the Veteran's 
service reports were silent for cerebrovascular accident or 
disease and vascular and neurological systems were normal on 
service discharge examination.

Death pension effective date

The appellant has appealed the RO's decision that the effective 
date for the award of death pension benefits to her should not be 
earlier than December 4, 2007.  She has cited 38 C.F.R. § 3.400 
and has argued that the effective date should be earlier, without 
giving any specific reasons other than saying that she filed 
within the regulation period.

The effective date of an award of death pension based on an 
original claim is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  If the Veteran dies in service, the effective 
date is to be the first day of the month of the death.  If the 
claim is received within one year of the Veteran's death, the 
effective date for an award of death pension is the first day of 
the month in which the Veteran's death occurred if the claim is 
received within one year after the death; otherwise, the 
effective date is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) 
(2009).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  Any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2009).

The Board has determined that an effective date prior to December 
4, 2007 for death pension benefits must be denied.  In this case, 
on December 4, 2007, the appellant filed her first claim for 
death pension benefits.  There is no record of an informal or 
formal claim for death pension filed prior to that date.  There 
is no correspondence of record received prior to that date, that 
makes any mention of death pension or shows an intent to apply 
for death pension benefits.  Moreover, the Veteran did not die in 
service, and a claim for death pension benefits was not received 
within one year of the Veteran's death.  Thus, the Board finds no 
legal basis for awarding death pension benefits any earlier than 
the December 4, 2007 date of claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. §§ 3.1(p), 3.155(a), 3.400.  It is unclear what regulation 
period the appellant claims to have filed within.  However, the 
facts, as applied to the correct law, do not warrant an effective 
date prior to December 4, 2007 for death pension benefits.  The 
Veteran did not die in service, the appellant did not file for 
death pension benefits within one year of the Veteran's death, 
and the current effective date is the date of receipt of her 
first claim.

The preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

Service connection for the cause of the Veteran's death is not 
warranted.  An effective date prior to December 4, 2007, for the 
grant of death pension benefits is not warranted.  The appeal is 
denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


